NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT


TORREY D. WALKER,                        )
DOC #Y11735,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-1262
                                         )
HONORABLE THOMAS S. REESE;               )
STEPHEN RUSSELL; and                     )
ANTHONY KUNASEK,                         )
                                         )
             Appellees.                  )
                                         )

Opinion filed February 27, 2019.

Appeal from the Circuit Court for Lee
County; Keith R. Kyle, Judge.

Torrey D. Walker, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Shelley Cridlin,
Assistant Attorney General, Tampa, for
Appellees Stephen Russel and Anthony
Kunasek.

No appearance for remaining Appellee.


PER CURIAM.

             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.